Campbell, Chief Justice,
delivered the opinion of the court:
In this case the plaintiffs sue to recover certain items of cost alleged to have been occasioned by the temporary suspension of the work contracted to be done, the suspension being caused by the Government’s action. There were two contracts involving buildings at San Diego, Calif., the work complete under them calling for expenditures in excess of a half million dollars. The contracts were performed and the entire consideration provided in them has been paid. The amount now claimed is approximately $3,600. The alleged suspensions were caused by some changes made in the plans. For the periods of delay the plaintiffs were accorded additional time, and no liquidated damages were assessed against them. In each of the contracts the Government reserved the right to make changes in “ the contract, plans and specifications,” and a method of ascertaining the cost incident thereto is agreed upon. Extensions of time are provided for. The contracts have provisions identical with the contract referred to in the Crook case, 59 C. Cls.. 593; 270 U. S. 4. It is unnecessary to repeat here what is said in the case of the' same plaintiffs in this court, ante, p. 666, decided this day, but which is applicable in the instant case. The construction given the terms of the contracts by the Supreme Court are controlling. The petition should be dismissed. And it is so ordered.
Graham, Judge; Hat, Judge; DowNey, Judge; and Booth, Judge, concur.